In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00117-CV

FADUMO OSMAN, INDIVIDUALLY AND AS                §   On Appeal from the 342nd District
PERSONAL REPRESENTATIVE OF THE                       Court
ESTATE OF YASMIN ABDILLAHI,
DECEASED; AHMED ABDILLAHI AHMED;
AND ANAB AHMED, Appellants                       §   of Tarrant County (342-317281-20)


 V.                                              §   January 20, 2022


 CITY OF FORT WORTH AND                          §   Memorandum Opinion by Chief
 DALLAS/FORT WORTH INTERNATIONAL                     Justice Sudderth
 AIRPORT BOARD, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s orders. It is ordered that the orders of the trial court

are affirmed.
       It is further ordered that Appellants shall pay all costs of this appeal, for which

let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth